DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is responsive to claims filed on December 21, 2021.
Claims 1-22 are cancelled.
Claims 23-35 are new and being examined in this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 2017/0055819 A1, herein Hansen).

Regarding claim 23, Hansen discloses (Fig. 2) [0075] [0214] a method for stapling tissue of a patient with a surgical stapling assembly comprising a handle, an end effector assembly and a projector (15), wherein the method comprises: positioning the surgical stapling assembly to direct a projector lens of the projector toward the tissue; projecting, by the projector, an image onto the tissue, wherein the image comprises information specific to a staple-firing stroke; and stapling the tissue, by the surgical stapling assembly, according to the projected image.

Regarding claim 24, Hansen discloses [0219] tracking, by the projector, movement of the end effector assembly.

Regarding claim 25, Hansen discloses [0219] wherein the projected image comprises a first image, wherein the method further comprises projecting, by the projector, a second image onto the tissue, and wherein the first image and the second image are different (i.e. light pattern changes shape due to the instrument maneuvering.)

Regarding claim 26, Hansen discloses [0014] wherein the projected image is three dimensional. 

Regarding claim 28, Hansen discloses [0219] projecting, by the projector, an updated image onto the tissue after stapling the tissue.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Hansen discloses [0219] a first and second image projected onto the tissue, as a result of the surgical instrument being maneuvered, however Hansen does not expressly disclose, or suggest, wherein the projected image comprises a primary firing path and an alternative firing path.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 29 has been indicated as containing allowable subject matter, such that Hansen does not expressly disclose, or suggest, the method for stapling tissue further including modifying, by a controller, the projected image during the stapling of the tissue by the surgical stapling assembly to continuously update the projected image. 
Claim 35 has been indicated as containing allowable subject matter for similar reasons.
Claims 30-34 are indicated allowable as being dependent upon a base claim containing allowable subject matter.
Thus, Examiner has indicated these claims as containing allowable subject matter.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

June 1, 2022